

 EXECUTION VERSION
 
SUBORDINATION AGREEMENT
 
THIS SUBORDINATION AGREEMENT is dated as of September 29, 2011 (this
“Agreement”), among MIDMARKET CAPITAL PARTNERS, LLC, a Delaware limited
liability company, as administrative agent under the Credit Agreement (as
defined below) (the “Agent”), IM READY-MADE, LLC, a New York limited liability
company (the “Holder”), XCEL BRANDS, INC., a Delaware corporation (“XCel”) and
IM BRANDS, LLC, a Delaware limited liability company (“IMB” and collectively
with XCel, the “Buyers”).
 
WITNESSETH:
 
WHEREAS, pursuant to that certain Credit Agreement, dated as of September 28,
2011 (the “Credit Agreement”), by and among IMB, the Lenders parties thereto and
the Agent, the Lenders have committed to make certain loans to IMB;
 
WHEREAS, the Buyers have acquired or will acquire certain assets and assume
certain liabilities from the Holder pursuant to that certain Asset Purchase
Agreement dated as of May 19, 2011 among the Buyers, the Holder, Isaac Mizrahi,
and Marisa Gardini as amended by First Amendment to Asset Purchase Agreement
dated July 28, 2011, Second Amendment to Asset Purchase Agreement dated as of
September 15, 2011 Third Amendment to Asset Purchase Agreement dated as of
September 21, 2011 and Fourth Amendment to Asset Purchase Agreement dated as of
September 29, 2011 (as further amended, supplemented or modified from time to
time, the “Asset Purchase Agreement”);
 
WHEREAS, in connection with the Asset Purchase Agreement, the Holder has agreed
to accept that certain Promissory Note, in the original principal amount of
Seven Million Three Hundred Seventy-Seven Thousand Four Hundred Thirty-Two
Dollars ($7,377,432) issued by the Buyers (the “Subordinated Note”) as partial
payment of the purchase price under the Asset Purchase Agreement;
 
WHEREAS, pursuant to the terms of the Subordinated Note, on the date the
Subordinated Note is issued, the Buyers shall prepay interest in the amount of
$122,568.00  being all of the interest which will accrue on the principal
balance thereof in the absence of an Event of Default (as defined in the
Subordinated Note) under the terms of the Subordinated Note (the “Pre-Paid
Interest”);
 
WHEREAS, in connection with the Asset Purchase Agreement, the Holder has a
contingent right to receive the following earn-out payments (collectively, the
“Earn-Out Payments”): (i) additional XCel Shares (as defined in the Asset
Purchase Agreement) with a value based upon the Business (as defined in the
Asset Purchase Agreement) achieving certain Net Royalty Income (as defined in
the Asset Purchase Agreement) targets, such earn-out values as enumerated in the
Asset Purchase Agreement, and (ii) the QVC Earn-Out (as defined in the Asset
Purchase Agreement) payable in either cash or additional XCel Shares based upon
revenues received from QVC (as defined in the Asset Purchase Agreement), as
enumerated in the Asset Purchase Agreement; and

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Holder is willing to subordinate the Subordinated Obligations (as
defined below) on the terms set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.
DEFINITIONS
 
(a)           As used in this Agreement, the following terms shall have the
following meanings:
 
“Collection Action” means to initiate or participate with others in any suit,
action or proceeding against any Buyer to (i) enforce payment of or to collect
the whole or any part of the Subordinated Obligations or (ii) commence judicial
enforcement of any of the rights and remedies under applicable law, the
Subordinated Note, or any other documents evidencing, securing or otherwise
related to the Subordinated Obligations.
 
“Default Interest Payments” means any payments with respect to interest accrued
under the Subordinated Note due to the occurrence of an Event of Default (as
defined in the Subordinated Note).
 
“Indebtedness”  of any Person at any date, means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all obligations relating to Lease required to be
capitalized in accordance with generally accepted accounting principles, (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit, surety bond or similar facilities,
(g) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any equity security of such
Person, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any lien on property (including, without limitation, accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (j) all obligations of such
Person in respect of interest rate or currency forwards, options, swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements.  The Indebtedness of any Person shall include, without
duplication, the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor

 
2

--------------------------------------------------------------------------------

 
 
“Lender Obligations” means all Liabilities of the Buyers (whether as borrower or
guarantor) owing to, or in favor or for the benefit of, or purporting to be
owing to, or in favor or for the benefit of the Agent, any Lenders or any other
Secured Party, including (a) those under the Credit Agreement, the Notes
executed in connection therewith or any other Loan Documents and (b) those under
any amendment (including an increase in the principal amount or interest rate)
of such Liabilities under any Loan Document or any renewal, extension or
refinancing of  such Liabilities under any Loan Document; in each case (x)
WHETHER NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED, AND (y) WHETHER OR NOT AN
ALLOWABLE CLAIM AGAINST ANY BUYER UNDER THE BANKRUPTCY CODE OR OTHERWISE
ENFORCEABLE AGAINST ANY BUYER, AND INCLUDING, IN ANY EVENT, INTEREST AND OTHER
LIABILITIES ACCRUING OR ARISING AFTER THE FILING BY OR AGAINST ANY BUYER OF A
PETITION UNDER THE UNITED STATES BANKRUPTCY CODE OR THAT WOULD HAVE SO ACCRUED
OR ARISEN BUT FOR THE FILING OF SUCH A PETITION; provided, that (i) Lender
Obligations shall continue to constitute Lender Obligations for all purposes of
this Agreement, and this Agreement shall continue to apply to such Lender
Obligations, whether or not such Lender Obligations or any party thereof has
been voided, disallowed or subordinated pursuant to Section 548 of the United
States Bankruptcy Code or any applicable state fraudulent conveyance laws,
whether asserted directly or under Section 544 of the United States Bankruptcy
Code and (ii) if any payment on account of Lender Obligations shall be required
to be returned as a preference or otherwise such Lender Obligations shall for
all purposes of this definition be deemed not to have been repaid in the amount
so required to be returned and to have at all times remained outstanding.
 
“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortuous,
liquidated or unliquidated, whether arising under contract, applicable law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.
 
“Note Scheduled Payments” means the payment of the Pre-Paid Interest in cash and
the capitalization of accrued interest on the Subordinated Note at a rate not to
exceed 15.0% per annum not more frequently than on a quarterly basis.
 
“Subordinated Obligations” shall mean all Liabilities of any Buyer to the
Holder, WHETHER NOW EXISTING OR HEREAFTER ARISING, under the Subordinated Note;
provided, that such Liabilities shall not include any payments to be made under
the Subordinated Note by the issuance of XCel Shares.
 
Capitalized terms used, and not otherwise defined, herein shall have the
meanings ascribed thereto in the Credit Agreement.

 
3

--------------------------------------------------------------------------------

 
 
SECTION 2.
SUBORDINATION
2.1           Subordination of Payment.
 
(a)           The Subordinated Obligations shall be subordinate and subject in
right of payment to the prior payment in full of the Lender Obligations and,
except as hereinafter provided, the Holder will not take or receive from the
Buyers, by set-off or in any other manner, payment of the whole or any part of
the Subordinated Obligations or any Earn-Out Payment, or any security therefor,
unless and until all of the Lender Obligations shall have been paid in
full.  The Holder will not take any action to prevent the Buyers from making
such prior payment to the Agent or any other Secured Party in respect of the
Lender Obligations.
 
(b)           Except as permitted herein, the Buyers will not, and will not
permit any of their Affiliates, to purchase or otherwise acquire or secure or
make any payments in respect of the Subordinated Obligations or any Earn-Out
Payment unless and until all of the Lender Obligations shall have been fully
paid.
 
(c)           In the event that a Royalty Shortfall Payment (as defined in the
Asset Purchase Agreement) shall be due to the Buyers pursuant to the Asset
Purchase Agreement, any such payment shall be made in immediately available
funds to the Buyers and no Buyer shall satisfy any Royalty Shortfall Payment by
decreasing the principal balance of the Subordinated Note or offsetting such
amount against any other obligation of such Buyer to the Holder (including in
respect of the Earn-Out Payments).
 
(d)           Unless all of the Lender Obligations shall have been paid in full,
the Holder agrees that any Earn-Out Payments due to the Holder shall be paid
solely in XCel Shares.
 
2.2           Payment on Subordinated Note.  Except as permitted in this Section
2.2, anything in this Agreement to the contrary notwithstanding, the Buyers
shall not pay to the Holder any payment on the Subordinated Note, or any other
amounts due in respect of the Subordinated Obligations; provided, however, that,
the Buyers may make the Note Scheduled Payment in respect of the Subordinated
Note.  Notwithstanding anything to the contrary herein, the Buyers may (i) pay
the Pre-Paid Interest concurrent with the execution of this Agreement and (ii)
subject to Section 2.1(d), make the Earn-Out Payments to the Holder when and to
the extent due.
 
2.3           Implementation.  In furtherance of, and to make effective, the
subordination effected by Section 2.1:
 
(a)           In the event of any distribution, division or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, of all
or any part of the assets of any Buyer, or the proceeds thereof, to creditors of
any Buyer, or upon any indebtedness of any Buyer, by reason of the liquidation,
dissolution or other winding up of any Buyer or any Buyer’s business, or any
sale, receivership, insolvency or bankruptcy proceeding, or assignment for the
benefit of creditors, or any proceeding by or against any Buyer for any relief
under any bankruptcy or insolvency law or laws relating to the relief of
debtors, readjustment of indebtedness, reorganizations, compositions or
extensions (collectively, “Proceedings”), then and in any such event any payment
or distribution of any kind or character, either in cash, securities or other
property, which but for Article 2 of this Agreement would be payable or
deliverable upon or with respect to any or all of the Subordinated Obligations
shall instead be paid or delivered directly to the Agent for application on the
Lender Obligations, whether then due or not due, until the Lender Obligations
shall have first been fully paid and satisfied.

 
4

--------------------------------------------------------------------------------

 
 
(b)           In connection with any Proceeding, the Holder hereby irrevocably
authorizes and empowers the Agent to demand, sue for, collect and receive every
such payment or distribution and give acquittance therefor, and to file claims
and take such other proceedings, in the Agent’s own names or in the name of the
Holder, or otherwise, as the Agent may deem reasonably necessary or advisable
for the enforcement of the provisions of  this Agreement.  The Holder agrees
duly and promptly to take such action as may be reasonably requested by the
Agent to collect the Subordinated Obligations held by it for the account of the
Agent and/or to file appropriate proofs of claim in respect to the Subordinated
Obligations, and to execute and deliver to the Agent on demand such powers of
attorney, proofs of claim, assignments of claim or proofs of claim, votes in
favor of plans of reorganization and other instruments as may be requested by
the Agent in order to enable the Agent to enforce any and all claims upon or
with respect to the Subordinated Obligations, and to collect and receive any and
all such payments or distributions which may be payable or deliverable at any
time upon or with respect to the Subordinated Obligations held by
it.  Notwithstanding the foregoing, (i) if the Agent fails to file any proof of
claim prior to ten (10) days before due, the Holder shall be entitled to file
proof(s) of claims in any proceeding provided such proof of claim is not
inconsistent with the terms of this Agreement, and (ii) the Holder may file any
necessary responsive pleadings in opposition to any motion, adversary proceeding
or other pleading made by any Person objecting to or seeking disallowance of its
claims and (iii) the Holder may vote in favor of any plan of reorganization
which is not inconsistent with the terms of this Agreement.
 
(c)           Should any payment or distribution or security or proceeds of any
security be received by the Holder upon or with respect to the Subordinated
Obligations or the Earn-Out Payment that is not permitted to be paid hereunder,
the Holder will forthwith deliver the same to the Agent in precisely the form
received (except for the endorsement or assignment of the Holder where
necessary) for application on the Lender Obligations, and, until so delivered,
the same shall be held in trust by the Holder as property of the Agent.  In the
event of the failure of the Holder to make any such endorsement or assignment,
the Agent, or any of its officers or employees, is hereby irrevocably authorized
to make the same.
 
(d)           If requested by the Agent, the Holder will mark and maintain in
its books of accounts notations and shall cause its financial statements to
reflect the rights and priorities of the Agent hereunder.  The Holder will at
all times cause the following legend to be conspicuously marked on each document
or instrument evidencing the Subordinated Obligations: “THE RIGHTS OF THE HOLDER
HEREUNDER ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE SUBORDINATION AGREEMENT
DATED AS OF SEPTEMBER 26, 2011 AMONG MIDMARKET CAPITAL PARTNERS, LLC, THE HOLDER
PARTY THEREIN, XCEL BRANDS, INC. AND IM BRANDS, LLC (AS AMENDED, SUPPLEMENTED OR
MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) AND PAYMENT OF ANY
AMOUNT TO THE HOLDER HEREUNDER IS EXPRESSLY SUBORDINATE TO THE PRIOR PAYMENT OF
THE LENDER OBLIGATIONS (AS DEFINED IN THE SUBORDINATION AGREEMENT).”
 
(e)           The Holder shall not permit the Subordinated Obligations to be
subordinated to any other Liability pursuant to any subordination or similar
agreement.
 

 
5

--------------------------------------------------------------------------------

 
 
(f)           The Holder shall not accelerate any Subordinated Obligations or
enforce any mandatory prepayment or repurchase thereof and the Holder shall not
commence any action or proceeding against the Buyers or take any other action to
recover all or any part of the Subordinated Obligations, including any
Collection Action.  Without limiting the foregoing, the Holder shall not join
with any creditor, unless requested by the Agent, in bringing any proceedings
against the Buyers under any bankruptcy, reorganization, readjustment of debt,
arrangement of debt, receivership, liquidation or insolvency law or statute of
the Federal or any state government unless and until the Lender Obligations
shall be paid in full.
 
(g)           Notwithstanding the terms and conditions of the Asset Purchase
Agreement or the Subordinated Note or any UCC financing statement, the Holder
acknowledges and agrees that it does not have and shall not acquire any right,
title or interest in or to any of the Collateral, whether now owned or hereafter
acquired as security for any of the Subordinated Obligations.
 
2.4           Subrogation.  The Holder hereby agrees not to assert any rights of
subrogation in respect of payments or distributions of assets of any Buyer made
to, retained by or remitted to the Agent until such time as the Lender
Obligations have been paid in full.  The Holder shall execute and deliver such
further documents or instruments as the Agent may reasonably request in order to
give effect to the provisions of this Agreement.
 
2.5           Subordination Not Affected.  The Agent may, at any time and from
time to time, without the consent of, or notice to, the Holder, without
incurring liability to the Holder, and without impairing or releasing the
obligations of the Holder under this Agreement, change the manner, place or
terms of payment or change the time of payment of, or extend, increase, renew,
alter, waive, release or compromise the Lender Obligations or any security
therefor, or amend or modify in any manner any agreement, note, guaranty or
other instrument evidencing or securing or otherwise relating to any Lender
Obligations.  All rights and interests of the Agent hereunder, and all
agreements and obligations of the Holder and the Buyers under this Agreement
shall remain in full force and effect irrespective of (i) any lack of validity
or enforceability of any Lender Obligations or the Credit Agreement, the Note or
any other Loan Document, (ii) any change, restructuring or termination of the
corporate structure or existence of any Buyer, (iii) any amendment or
modification of or supplement to the Credit Agreement, the Note or any Loan
Document, (iv) the release, exchange, sale or surrender, in whole or in part, of
any collateral security hereafter existing for any Lender Obligations, (v) any
exercise or non-exercise of any right, power or remedy under or in respect of
the Lender Obligations, (vi) any waiver, consent, release, indulgence or other
action with respect to Lender Obligations, or (vii) any other circumstance which
might otherwise constitute a defense available to, or a discharge of, the Buyers
or the Holder.  This Agreement shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of any of the Lender Obligations
is rescinded or must otherwise be returned by the Agent upon the insolvency,
bankruptcy or reorganization of any Buyer or otherwise, all as though such
payment had not been made.

 
6

--------------------------------------------------------------------------------

 
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES; COVENANTS
 
3.1           Representations and Warranties.  The Holder represents and
warrants that:
 
(a)           it has full legal capacity and authorization to execute and
deliver and has duly executed and delivered this Agreement;
 
(b)           this Agreement constitutes a legal, valid and binding obligation
of the Holder enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);
 
(c)           the execution, delivery and performance by the Holder of this
Agreement does not and will not violate any applicable provision of law or
regulation or of any judgment, order or decree of any court, arbitrator or
governmental authority, or of any agreement of any nature whatsoever, binding
upon such Holder or its assets;
 
(d)           all consents, approvals and exemptions required on the part of the
Holder in connection with the execution, delivery, performance, validity or
enforceability of this Agreement have been obtained and are in full force and
effect; and
 
(e)           other than as contemplated by the Subordinated Note and the Asset
Purchase Agreement and any Related Agreements (as defined in the Asset Purchase
Agreement) and the QVC Agreement (as defined in the Asset Purchase Agreement),
neither Buyer has any Indebtedness or other Liabilities outstanding in favor of
the Holder.
 
3.2           Additional Covenants of the Holder.
 
(a)           Without the prior written consent of the Agent, the Holder shall
not amend, modify or supplement any of the terms or conditions of any
Subordinated Obligations, including but not limited to, the terms of the
Subordinated Note and Sections 3.3(iii), 3.4 and 3.6 of the Asset Purchase
Agreement.
 
(b)           The Holder shall not sell, assign or otherwise transfer, in whole
or in part, any Subordinated Obligations or any interest therein, or any right
to receive any Earn-Out Payment unless the transferee or assignee thereof shall
execute such documents as the Agent may reasonably request to evidence their
assumption of all obligations arising under this Agreement, including a joinder
substantially in the form of Exhibit A.
 
SECTION 4.
MISCELLANEOUS
 
4.1           Waivers by the Holder.  All Lender Obligations shall be deemed to
have been made or incurred in reliance upon this Agreement.  The Holder
expressly waives all notice of the acceptance by the Agent of the subordination
and other provisions of this Agreement, and expressly waives proof of reliance
by the Agent upon the subordination and other agreements herein set forth.  The
Agent shall have no liability to the Holder for the failure to deliver any
notice or other communication to the Holder, or for any and all actions which
the Agent, in good faith and without willful misconduct, take or omit to take
with respect to the agreements or instruments creating, evidencing or securing
Lender Obligations or the collection of the Lender Obligations.

 
7

--------------------------------------------------------------------------------

 
 
4.2           Continuing Agreement; Assignments Under the Credit
Agreement.  This Agreement is a continuing agreement and shall (i) remain in
full force and effect until the payment in full of the Lender Obligations, (ii)
be binding upon the Holder, the Buyers and their respective successors and
assigns, and (iii) inure to the benefit of and be enforceable by, the Agent and
its respective successors, transferees and assigns.
 
4.3           Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder will be in writing and will
be conclusively deemed to have been received by a party hereto and to be
effective if delivered personally to such party, or sent by telecopy or by
overnight courier service, or by certified or registered mail, return receipt
requested, postage prepaid, addressed to such party at the address set forth
below or to such other address as any party may give to the other in writing for
such purpose:
 
To Agent:
 
MidMarket Capital Partners, LLC
   
430 Park Avenue
   
New York, New York  10022
   
Attn: Gabriel Gengler
   
Telecopy:  (866) 376-4175
   
Telephone:  (646) 202-9454
     
With a copy to:
 
Keating Muething & Klekamp PLL
   
One East Fourth Street
   
Suite 1400
   
Cincinnati, Ohio  45202
   
Attn:  John S. Fronduti
   
Telecopy:  (513) 579-6457
   
Telephone: (513) 579-6400
     
To Holder:
 
IM Ready-Made, LLC
   
475 Tenth Avenue, 4th Floor
   
New York, New York  10018
   
Attn:  President
   
Telecopy:  (347) 727-2479
   
Telephone:  (347) 727-2474
     
With a copy to:
  Robinson & Cole, LLP     1055 Washington Blvd.     Stanford, Connecticut 06901
    Attn.:  Eric J. Dale, Esq.     Telecopy:  (203) 462-7599    
Telephone:  (203) 462-7568

 

 
8

--------------------------------------------------------------------------------

 
 
To Buyers:
 
IM Brands, LLC
   
475 Tenth Avenue, 4th Floor
   
New York, New York  10018
   
Attn:  Chief Executive Officer and Chief Financial Officer
   
Telecopy:  (347) 727-2479
   
Telephone:  (347) 727-2474
         
XCel Brands, Inc
   
475 Tenth Avenue, 4th Floor
   
New York, New York  10018
   
Attn:  Chief Executive Officer and Chief Financial
          Officer
   
Telecopy:  (347) 727-2479
   
Telephone:  (347) 727-2474
     
With a copy to:
 
Blank Rome LLP
   
The Chrysler Building
   
405 Lexington Avenue
   
New York, New York 10174
   
Attn:  Robert J. Mittman, Esq.
   
Telecopy:  (212) 885-5000
   
Telephone:  (212) 885-5555

 
All such communications, if personally delivered, will be conclusively deemed to
have been received by a party hereto and to be effective when so delivered, or
if sent by telecopy on the day on which transmitted, or if sent by overnight
courier service, on the day after deposit thereof with such service, or if sent
by certified or registered mail, on the third business day after the day on
which deposited in the mail.
 
4.4           Buyers Consent.  Each Buyer acknowledges and consents to the terms
and conditions of this Agreement and agrees to comply with the terms and
conditions hereof.  In furtherance of the foregoing, the Buyers will not make
any payments in respect of the Subordinated Obligations other than in compliance
with the terms and conditions hereof.
 
4.5           Governing Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
 
4.6           Jurisdiction.  EACH OF THE PARTIES HERETO IRREVOCABLY AGREES AND
SUBMITS TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF AND WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY SUCH ACTION OR PROCEEDING.

 
9

--------------------------------------------------------------------------------

 
 
4.7           Waiver of Jury Trial.  THE PARTIES HERETO EACH WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE
SUBORDINATED OBLIGATIONS, THE LENDER OBLIGATIONS OR ANY ACTUAL OR PROPOSED
TRANSACTION OR OTHER MATTER CONTEMPLATED IN OR RELATING TO ANY OF THE FOREGOING.

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.
 
AGENT:
 
MIDMARKET CAPITAL PARTNERS, LLC,
as Administrative Agent
 
By:
  /s/ David Meyer
Name: David Meyer
Title: Managing Director
 
HOLDER:
 
IM READY-MADE, LLC
 
By:
  /s/ Marisa Gardini
Name: Marisa Gardini
Title: President and Chief Executive Officer
 
BUYERS:
 
XCEL BRANDS, INC.
 
By:
  /s/ Robert W. D’Loren
Name: Robert W. D’Loren
Title: Chairman of the Board and Chief Executive
  Officer
 
IM BRANDS, LLC
 
By:
/s/ Robert W. D’Loren
Name: Robert W. D’Loren
Title: Chairman of the Board and Chief Executive
  Officer


 
11

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Joinder to Subordination Agreement
 
Reference is hereby made to the Subordination Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), dated as
of September 26, 2011, among MidMarket Capital Partners, LLC, a Delaware limited
liability company, IM Ready-Made, LLC, a New York limited liability company,
XCel Brands, Inc., a Delaware corporation and IM Brands, LLC, a Delaware limited
liability company.  Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Agreement.  The undersigned, [NAME OF NEW
HOLDER], a [__________] [corporation/limited liability company/limited
partnership/ individual] (the “New Holder”) has acquired an interest in all or a
portion of [the Subordinated Obligations] [the Earn-Out Payments].  By its
execution below, the New Holder agrees to become, and does hereby become, a
Holder under the Agreement and agrees to be bound by the Agreement and to comply
with all obligations thereunder as if originally a party thereto.  By its
execution below, the New Holder represents and warrants that (a) it has received
a copy of the Agreement and made such review of the Agreement as it has
determined is necessary and (b) as to itself, all of the representations and
warranties of the Holder contained in the Agreement are true and correct in all
respects as of the date hereof.
 
IN WITNESS WHEREOF, the New Holder has executed and delivered this Joinder to
the Subordination Agreement as of this ___________ day of ____________, 20___.

 

 
[NAME OF NEW HOLDER]
     
By:
      
 
Name:
     
 
Title:
     


 
 

--------------------------------------------------------------------------------

 
